Citation Nr: 0928703	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 70 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in 
Lincoln, Nebraska that continued an evaluation of 70 percent 
disabling for PTSD.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
detachment, sleep impairment, suicidal ideation, severely 
depressed mood and anxiety, irritability, difficulty adapting 
to stressful circumstances, including work, and the inability 
to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent 
disabling for PTSD have not been met.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an evaluation in 
excess of 70 percent disabling for service-connected PTSD, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 186 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA is required 
to 
(1) inform a claimant of any information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
the VA will seek to obtain, 
(3) which the claimant is expected to provide, and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The Board notes, 
however, that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (revising 38 
C.F.R. § 3.159(b) to eliminate fourth element of the notice 
requirement of Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this requirement is harmless.

Further, in Dingess v. Nicholson, the Court held that, upon 
receipt of a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide 
the claimant with notice of what evidence not previously 
provided will help substantiate the claim.  Dingess, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  In this case, the Veteran's PTSD 
was already service-connected, and the November 2008 VCAA 
letter included the requisite notice regarding disability 
ratings, as discussed below, and with regard to effective 
dates.  See Dingess, 19 Vet. App. at 488-489.



With regard to the first element of the Pelegrini II duty to 
notify, in the case of an increased compensation claim, the 
Court recently held in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), that a section 5103(a) complaint notice must meet 
the following four-part test:

(1) That the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating 
a worsening or increase in severity of the disability as 
well as evidence of the effect that worsening has on the 
claimant's employment and daily life;

(2) If the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant;

(3) The claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life;

(4) The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

Failure to provide the above Vazquez-Flores notice prior to 
adjudication is presumed to create prejudicial error.  The 
Secretary has the burden to show that this error was not 
prejudicial to a veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The above list is non-
exclusive, and in order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The November 2008 VCAA letter satisfied the first element of 
Vazquez-Flores because it notified the Veteran that in order 
to substantiate his claim, he should provide evidence showing 
an increase in severity.  Moreover, the Board finds that the 
September 2008 statement of the Veteran shows that the 
Veteran had actual knowledge that he needed to provide 
evidence of an increase in severity.  In his statement, the 
Veteran essentially alleged that the worsening of his PTSD 
symptoms affected his employment and daily life.  In his 
September 2008 statement, the Veteran specifically reported, 
among other things, a recent argument with a coworker, that 
he had no friends, that he rarely had any contact with his 
children anymore, that he was wearing the same clothes all 
week, had daily thoughts of suicide, etc.

The Board also finds that the November 2008 VCAA letter 
satisfied the second element of Vazquez-Flores.  The 
Veteran's PTSD is rated under Diagnostic Code 9411, which 
Code includes no mention of any specific measurement or test 
result required for a higher rating.  As such, under 
Diagnostic Code 9411, entitlement to a higher disability 
rating for PTSD would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of his PTSD and the effect of that worsening on his 
employment and daily life.  There is no other Diagnostic Code 
pertaining to PTSD, and Code 9411 does not reference any 
other Code.  As mentioned above, the same VCAA letter 
notified the Veteran that, in order to substantiate his 
claim, he should provide evidence of an increase in severity, 
and as noted below, it also requested information as to how 
the worsening affected his employment and daily life.  Thus, 
the Veteran received the proper notice as to the second 
Vazquez-Flores element.  Moreover, the Veteran was actually 
provided with the diagnostic criteria for PTSD in an October 
2008 statement of the case, and any error in failing to 
reiterate the same diagnostic criteria a month later in the 
November 2008 VCAA letter was non-prejudicial error.

The November 2008 VCAA letter satisfied the third Vazquez-
Flores element by requesting evidence of the impact of the 
Veteran's PTSD symptoms on his employment and daily life.  
Moreover, the Board finds that the Veteran had actual 
knowledge that he needed to provide evidence of the impact of 
the Veteran's PTSD symptoms on his employment and daily life.  
As noted above, the Veteran submitted a September 2008 
written statement reporting that he had a recent argument 
with a coworker, that he had no friends, that he rarely had 
any contact with his children anymore, that he was wearing 
the same clothes all week, had daily thoughts of suicide, 
etc.

The November 2008 VCAA letter satisfied the fourth Vazquez-
Flores element by providing the Veteran with examples of the 
types of evidence, lay and medical, that he should submit to 
establish entitlement to an increased rating, such as 
statements from employers about lost time at work or lay 
statements from witnesses discussing the Veteran's PTSD 
symptoms.  The Board finds that the Veteran had actual 
knowledge of the types of evidence he needed to submit, as he 
provided two September 2008 lay statements asserting a 
worsening of symptoms, including his own statement wherein he 
reported difficulties at work and with relationships, as well 
as his wife's statement reporting certain symptoms.

The Board acknowledges that the Veteran's claim was not 
readjudicated after the November 2008 VCAA letter was sent to 
the Veteran.  For the reasons explained below, however, the 
Board finds that any error as to the timeliness of the VCAA 
notice did not affect the essential fairness of the 
adjudication under the VCAA.  See Shinseki v. Sanders, 129 
S.Ct. 1696, 1704 (2009), rev'g Sanders v. Nicholson, 487 F.3d 
881 (2007) (requiring the Court to take "due account of the 
rule of prejudicial error.").  The November 2008 letter 
informed the Veteran and his private attorney that he had 90 
days to submit any additional evidence in support of his 
claim, and the case was not certified for appeal until more 
than 90 days after the letter was sent to the Veteran.  
Neither the Veteran nor his private attorney ever responded 
to the notice, nor did they request additional time in which 
to submit further evidence or argument.

With regard to the elements (2) and (3) of the Pelegrini II 
duty to notify, based on statements made by the Veteran at 
the July 2008 VA examination and based on the lay statements 
submitted by the Veteran, the Board finds that the Veteran 
had actual knowledge of what evidence he was required to 
submit and which VA would obtain; plus, a reasonable private 
attorney should have knowledge of such, as the Veteran is 
represented by one herein.  Thus, the Board finds that 
elements (2) and (3) of the duty to notify under Pelegrini II 
have been satisfied.  In addition, the Board notes that a 
VCAA letter was sent to the Veteran in March 2006 relating to 
his previously granted claim for an increased rating for 
PTSD, which notice explained which evidence VA would seek to 
obtain and which was the Veteran's responsibility.

Moreover, the Board finds that a review of the record 
reflects that the Veteran has had ample opportunity to 
meaningfully participate in the adjudicative process in this 
matter.  He was given an opportunity to describe how his 
disability increased in severity and affected his employment 
and daily life at the July 2008 VA examination, and he 
provided two lay statements in support of his claim.  As 
noted, he is also represented by a private attorney in this 
matter.  In light of the above, a reasonable person would 
have known how to substantiate the Veteran's claim for an 
increased rating.  Therefore, any errors or deficiencies 
regarding notice are considered harmless.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's available service and VA medical 
records are all in the file. The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claim.

With respect to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of a 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

Most recently, in July 2008, the RO provided the veteran with 
an examination for his PTSD disability.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2008).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-
95.  The Board finds the July 2008 VA examination report to 
be thorough and consistent with contemporaneous VA treatment 
records.  The examination in this case is adequate upon which 
to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2008).

A veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2008).  But where 
service connection has already been established and an 
increase in the disability rating is in issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability 
in issue and such symptoms warrant different evaluations, 
staged evaluations may also be assigned.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  38 C.F.R. § 4.130 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  Notably, the term "such as" in 38 
C.F.R. § 4.130 precedes lists of symptoms that are not 
exhaustive, but rather serve as examples of the type and 
degree of symptoms and their effects that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under 38 C.F. R. § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

The Veteran's PTSD is currently assigned a disability rating 
of 70 percent, effective December 2005.  The Veteran seeks an 
increased rating.

Upon a review of the evidence of record, the Board concludes 
that the Veteran's PTSD more nearly approximates the criteria 
for a 70 percent rating (as opposed to a 100 percent rating).  
The July 2008 PTSD VA examination reflects that the Veteran's 
PTSD is manifested by symptoms of suicidal ideation, severely 
depressed mood and anxiety (without panic attacks), 
irritability, difficulty adapting to stressful circumstances 
(including work), and the inability to establish and maintain 
effective relationships outside of first degree relatives and 
his wife of about 34 years (33 years in 2008).  See VA PTSD 
Examination, July 2008 at 3-5, 6, 10.  The Veteran also 
reported feelings of detachment from others and sleep 
impairment.  See id. at 6.  The VA examination report also 
reflects that the Veteran's appearance was clean and neatly 
groomed, he was able to maintain minimal personal hygiene, 
his psychomotor activity, speech, thought process, and 
thought content were all unremarkable, he had no delusions or 
hallucinations, and he understood the outcome of his behavior 
(relating to his overall judgment sense).  See id. at 4-5.

Likewise, the Board finds that the preponderance of the 
medical evidence of record does not support an evaluation in 
excess of 70 percent.  The Veteran has not demonstrated gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting others, intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene), disorientation as to time or 
place, or memory loss of names of close relatives, his own 
name, or his occupation.  Furthermore, while the Veteran's 
PTSD is of such severity as to result in severe social and 
occupational impairment, the Board concludes that the greater 
weight of the evidence is against finding that it is so 
severe as to result in total social and occupational 
impairment.

The Board has considered the Veteran's September 2008 
statement in which he reported feelings of depression and 
anxiety, difficulties interacting with coworkers, difficulty 
in maintaining relationships with his two daughters, feelings 
of detachment, and suicidal ideation.  The Board has also 
considered a September 2008 lay statement of the Veteran's 
wife, in which she reported the Veteran's symptoms of 
detachment and discomfort in crowds, irritability, and sleep 
impairment.  However, the Board notes that manifestations 
such as depressed mood, anxiety, irritability, sleep 
impairment, inability to establish and maintain effective 
relationships, and suicidal ideation are all contemplated 
under the criteria for a 70 percent rating.

As noted, a 100 percent evaluation contemplates PTSD of such 
severity as to result in total occupational and social 
impairment.  While the Veteran has reported feelings of 
detachment, that he has no friends and does not associate 
with anyone outside of first degree relatives, and that he 
usually "hang[s] pretty close to the house" after work, the 
Board notes that he has been married for about 34 years and 
attends church once per month.  Such facts demonstrate that, 
while the Veteran's degree of social impairment may be 
severe, his PTSD has not resulted in total social impairment 
as contemplated by the criteria for a 100 percent rating.  
See VA Examination Report, July 2008 at 3.  With regard to 
occupational functioning, the Board notes that the Veteran 
reported at the July 2008 VA examination that he had been 
working full-time for the same employer for over 5 years and 
had not missed one day of work in the last year.  See id. at 
9.  The VA examiner opined that although the Veteran's 
productivity may be severely limited due to decreased 
concentration and poor social interaction, the Veteran's job 
as a house keeper was "a good fit," and the examiner did 
not find the Veteran to be totally occupationally impaired.  
See id. at 11.

In rendering this decision, the Board has taken into account 
the fact that the Veteran's GAF score was estimated to be a 
50 at the July 2008 VA examination.  According to the GAF 
scale, scores ranging from 41 to 50 indicate serious 
symptoms, such as suicidal ideation or serious impairment in 
social or occupational functioning (e.g., no friends or 
unable to keep a job).  See DSM-IV at 47.  The Board 
acknowledges that a GAF score of 50 reflects serious 
symptoms, albeit a score of 50 is at the ceiling of the 41 to 
50 range.  However, the Board finds that the degree of 
disability suggested by a GAF score of 50 is noted 
inconsistent with a 70 percent rating.  Furthermore, the 
Board ultimately places more probative weight on the specific 
clinical findings noted on examination, which, as discussed 
above, support no more than the 70 percent rating currently 
assigned.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, for the reasons previously discussed, 
the Board concludes that the 70 percent rating assigned 
herein contemplates the degree of interference in social and 
work settings resulting from the Veteran's PTSD.  As the 
Veteran's PTSD has not necessitated frequent periods of 
hospitalization, has not resulted in marked interference with 
employment, and has not otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability, the Board finds that 
the requirements for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for a PTSD disability rating 
higher than 70 percent.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, 
as there is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings is not for 
application.  See Hart, 21 Vet. App. at 510.




ORDER

Entitlement to an evaluation in excess of 70 percent 
disabling for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


